21 A.3d 1115 (2011)
420 Md. 171
Phillip C. SINICROPE
v.
Linda M. SINICROPE.
No. 50, September Term, 2008. *1116 
Court of Appeals of Maryland.
June 21, 2011.
James S. Maxwell and Brian M. Barke of Maxwell & Barke LLC, Rockville, MD, on brief, for Appellant.
Alexander J. Crow of Noble and Crow, PA, of Rockville, MD, for Appellee.
Argued before BELL, C.J., HARRELL, GREENE, MURPHY, ADKINS, BARBERA and JOHN C. ELDRIDGE (Retired, Specially Assigned), JJ.
PER CURIAM ORDER.
The petition for writ of certiorari in the above-entitled case having been granted and argued, it is this 21st day of June, 2011,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the writ of certiorari be, and it is hereby, dismissed as moot.